In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                   Filed: January 16, 2018

* * * * * * * * * * * * * *                  *     UNPUBLISHED
MAKENNA WEAVER,                              *
                                             *     No. 16-1198V
               Petitioner,                   *
                                             *
v.                                           *     Chief Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *     Joint Stipulation of Dismissal;
AND HUMAN SERVICES,                          *     Influenza Vaccination; Guillain-
                                             *     Barre Syndrome.
               Respondent.                   *
                                             *
* * * * * * * * * * * * * * *
Nicholas Edward Bunch, White, Getgey & Meyer, Cincinnati, Ohio, for petitioner.
Justine Walters, U.S. Department of Justice, Washington, DC, for respondent.

                          ORDER CONCLUDING PROCEEDINGS 1

        On January 15, 2018, petitioner filed a joint stipulation of dismissal in the above-captioned
case.

     Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned case is hereby
DISMISSED WITHOUT PREJUDICE. The Clerk of the Court is hereby instructed that
JUDGMENT SHALL NOT ENTER in the instant case pursuant to Vaccine Rule 21(a).

        IT IS SO ORDERED.

                                                              s/Nora Beth Dorsey
                                                              Nora Beth Dorsey
                                                              Chief Special Master



1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note
(2012)(Federal Management and Promotion of Electronic Government Services). As provided
by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*******************************************
                                          *
MAKENNA WEAVER                            *
                                          *
                                          *                  Case No. 16-01198
                  Petitioner              *
                                          *
                          v.              *                  Chief Special Master
                                          *                  Nora Beth Dorsey
SECRETARY OF HEALTH AND HUMAN             *
SERVICES,                                 *
                                          *
                  Respondent              *


                          JOINT STIPULATION OF DISMISSAL


       It is hereby stipulated by and between the parties, the following matters:

       1.      On September 26, 2016, petitioner filed a Petition for Vaccine Compensation.

       2.     The parties hereby stipulate pursuant to Vaccine Rule 21(a) that this action shall
be dismissed.


s/ Justine Walters                                   s/ Nicholas E. Bunch
Justine Walters                                      Nicholas E. Bunch
Trial Attorney for Respondent                        Attorney for Petitioner
Torts Branch, Civil Division                         White, Getgey & Meyer Co., L.P.A.
U.S. Department of Justice                           1700 Fourth & Vine Tower
P.O. Box 146                                         1 West Fourth Street
Ben Franklin Station                                 Cincinnati, Ohio 45202
Washington, D.C. 20044-0146                          nbunch@wgmlpa.com

E-filed:    January 15, 2018